DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, in the reply filed on August 29th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “region B” is a “region excluding a region of the Si based anode active material and the region A from an entire region of the anode active material layer” is unclear as to which portion of the anode active material layer region B defines, as the anode active material layer only requires the silicon-based active material and region A. Region B is insufficiently differentiated from the remaining features of the claim, as the two defined regions (Region A and the silicon-based active material) are the only regions claimed for the entire anode active material layer so it is unclear how they can be excluded from Region B, while maintaining that Region B is part of the anode active material layer.
Claim 3 recites “the region B”. Claim 3 draws dependency from claim 1, which does not define “region B” and therefore Claim 3 has insufficient antecedent basis and “the region B” is unclear.
Because of indefiniteness, the examiner is unable to ascertain how region B is defined. As such, the prior art is not be applied to claims 2 and 3.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US20170033352) in view of Oh (KR20210000983, see US National Stage Entry, US20200411844, for citations).
Regarding Claim 1, Mizutani discloses an all solid-state battery (all solid battery, [0068-0070]) comprising a cathode active material layer, an anode active material layer including a Si based anode active material (first anode active material is silicon, 1b, [0022]), and a solid electrolyte layer formed between the cathode active material layer and the anode active material layer (Fig. 2, cathode active material layer-11, anode active material layer-12, solid electrolyte layer-13, [0070]), 
Mizutani does disclose a silicon-based anode active material particle that is surrounded by a carbon matrix (Fig. 1, 1b- first anode active material), but is silent to the anode active material layer including a void in a region A that is a region of 0.3 um surrounding a surface of the Si based anode active material, where a void ratio in the region A is 10% or more and 70% or less.
	Oh discloses a silicon-based active material particle that has a carbonaceous coating layer (Fig. 5, Fig. 6, Silicon composite-11, carbonaceous coating layer-15, [0061]).  Oh further discloses that the porosity of the silicon-containing composite may be equal to or less than that of the carbonaceous coating layer ([0059]). Oh further discloses that the porosity of the silicon-containing composite can be a porosity of 60% or less, or 30% to 60% porosity ([0059]), therefore because the silicon-containing composite may be equal or less than that of the carbonaceous coating layer, Oh discloses that the porosity of the carbonaceous coating layer is at least 30%. Furthermore, the examiner is interpreting Oh’s porosity to be equal to the instant claimed void ratio, as void ratio is defined as the ratio of void space to total space, which is equivalent to porosity, which is defined as void space to total space. Thus, the void ratio of the coating layer is at least 30 %, which falls within the claimed range of 10% to 70%. Oh further discloses that the thickness of the silicon containing composite may be 0.1 um to 5 um, and that the ratio of the silicon-containing composite thickness to the carbonaceous coating layer thickness may be about to 1:0.001 to 1:1.167 ([0088]), thus Oh teaches that the thickness of the carbonaceous coating layer can be optimized based off of the silicon containing composite to give a carbonaceous coating layer with a 0.3 um.  Thus, it is the examiner’s position that one of ordinary skill in the art using the disclosure of Oh can optimize the thickness of the coating layer to be at least 0.3 um. Oh teaches that this configuration for the carbonaceous coating layer can provide improved lifespan characteristics for the lithium battery ([0099]). Oh teaches that this composite silicon-carbonaceous compound composite provides significant improvement in cycle characteristics, conductivity, and battery efficiency ([008], [0052]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	Therefore, it would be obvious to one of ordinary skill in the art to modify the anode active material of Mizutani with the teachings of Oh so that the anode active material layer includes a void in a region A that is a region of 0.3 um surrounding a surface of the Si based anode active material, where a void ratio in the region A is 10% or more and 70% or less. This modified anode material would yield the expected results of improves cycle characteristics, conductivity, lifespan characteristics and battery efficiency. 
	Regarding Claim 4, Mizutani in view of Oh discloses the limitations as set forth above. Mizutani further discloses a solid electrolyte that forms a part of the coating layer on the silicon-based anode material (Fig. 1, solid electrolyte-3, carbon matrix-1a, first anode active material-1b, [0022]). 
	Mizutani in view of Oh discloses the surface of the Si based anode material coated by a coating portion including the void (see claim 1 rejection). 
	Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Mizutani with the teachings of Oh to have the surface of the Si based anode active material coated b a coating portion including the void and a solid electrolyte. This modified structure would yield the expected results of improves cycle characteristics, conductivity, and battery efficiency.
	Regarding Claim 5, Mizutani in view of Oh discloses the limitations as set forth above. Miztuani further discloses that the solid electrolyte is an oxide solid electrolyte (solid electrolyte can be oxide solid electrolyte material-[0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728